DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
	The information disclosure statement submitted on 10/16/2019 and 11/06/2020 has been considered by the Examiner and made of record in the application file.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/06/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. PGPub 2018/0234076 A1).	
Consider claim 1, Ando discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: a substrate (read as substrate 10, figure 4, par [0047]-[0048]); at least one bulk acoustic wave resonator on the substrate (read as bulk acoustic resonators 11 on substrate 
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claims 2 and 3, as applied to claim 1 above, Ando discloses the claimed invention above and that the side wall 30 is near the edge of substrate 10/10d (see of figure 4, par [0047]) but does not specifically disclose wherein the sidewall is 3 microns or less from the edge of the substrate as in claim 2, or wherein the sidewall is at least 1 micron from the edge of the substrate as in claim 3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the sidewall is 3 microns or less from the edge of the substrate as in claim 2, or wherein the sidewall is at least 1 micron from the edge of the substrate as in claim 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 4, as applied to claim 1 above, Ando discloses a via extending through the substrate, a conductive layer in the via, and a buffer layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 41 and an external electrode layer 42, figure 4, par [0049]).
Consider claim 5, as applied to claim 1 above, Ando discloses a via extending through the substrate, a conductor extending laterally from the via and electrically connected with conductive layer in the via, and solder on the conductor and located laterally from the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 41 and an external electrode layer 42, figure 4, par [0049]).
Consider claim 6, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a film bulk acoustic wave resonator (read as the film bulk acoustic wave resonator, par [0048]).
Consider claim 7, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a solidly mounted resonator (read as the solidly mounted resonator, par [0048]).
Consider claim 8, as applied to claim 1 above, Ando discloses wherein the substrate is a silicon substrate (read as the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003] and [0018]).
Consider claim 9, as applied to claim 8 above, Ando discloses wherein a top portion of the cap includes a silicon cap substrate (read as both the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003] and [0018]).
claim 10, as applied to claim 1 above, Ando discloses wherein the sidewall includes copper (read as the side wall is formed of copper, par [0052]).
Consider claim 11, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a plurality of bulk acoustic wave resonators included in a filter arranged to filter a radio frequency signal (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone for filtering the signals, figure 4, par [0002], [0017] and [0048]).

Consider claim 13, Ando discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: a silicon substrate (read as substrate 10, and both the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003], [0018] and [0047]-[0048]); at least one bulk acoustic wave resonator on the silicon substrate (read as bulk acoustic resonators 11, figure 4, par [0047]-[0048]); and a cap enclosing the at least one bulk acoustic wave resonator (read as cap substrate 20, figure 6, par [0059]), the cap including a cap substrate and a sidewall (read as side wall 30 between substrate 10 and cap substrate 20, figures 4 and 6, par [0047]-[0048] and [0059]), the cap substrate including silicon (read as both the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003] and [0018]).
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall spaced apart from an edge of the silicon substrate by a distance in a range from 1 micron to 5 microns.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].

Consider claim 14, as applied to claim 13 above, Ando discloses a via extending through the silicon substrate, a conductive layer in the via, and a buffer layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 41 and an external electrode layer 42, figure 4, par [0049]).
Consider claim 15, as applied to claim 13 above, Ando discloses a via extending through the silicon substrate, a conductor extending laterally from the via and electrically connected with conductive layer in the via, and solder on the conductor and located laterally from the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 41 and an external electrode layer 42, figure 4, par [0049]).
Consider claim 16, as applied to claim 13 above, Ando discloses wherein the sidewall includes copper (read as the side wall is formed of copper, par [0052]).
Consider claim 17, as applied to claim 13 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes at least 10 bulk acoustic wave resonators included in an acoustic wave filter arranged to filter a radio frequency signal (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone, figure 4, par [0002], [0017] and [0048]).

claim 18, Ando discloses a wireless communication device (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: an antenna (read as the antenna, figure 18A, par [0117]).; and a bulk acoustic wave component (read as bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) including a substrate (read as substrate 10, figure 4, par [0047]-[0048]), bulk acoustic wave resonators on the substrate (read as bulk acoustic resonators 11 on substrate 10/10d, figure 4, par [0047]-[0048]), and a cap enclosing the bulk acoustic wave resonators, (read as cap substrate 20, figure 6, par [0059]) the cap including a sidewall that is spaced apart from an edge of the substrate (read as side wall 30 between substrate 10 and cap substrate 20, figures 4 and 6, par [0047]-[0048] and [0059]), and the bulk acoustic wave resonators being included in a filter in communication with the antenna (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone for filtering the signals of the antenna, figures 4 and 18A, par [0002], [0017], [0048] and [0117]).
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 19, as applied to claim 18 above, Ando discloses wherein the wireless communication device is configured as a mobile phone (read as the mobile phone, par [0002], par [0017] and [0120])
Consider claim 20, as applied to claim 18 above, Ando discloses a radio frequency amplifier (read as the amplifiers, par [0119]) in communication with the filter and a switch coupled between the filter and the antenna (read as the switching elements between duplexer (filter) and antenna 340, par [0126]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. PGPub 2018/0234076 A1) in view of Caron (U.S. PGPub 2018/0138892 A1).
Consider claim 12, as applied to claim 11 above, Ando discloses the claimed invention above and the filter comprising plurality of bulk acoustic wave resonators (see BAWs 111 to 117 as show in figure 5A, par [0050]) but does not specifically disclose wherein the plurality of bulk acoustic wave resonators include at least 10 bulk acoustic wave resonators.
Nonetheless, in related art, Carson discloses a similar filtering system with various configurations having different numbers of bulk acoustic wave resonators, which will be configured as a multiplexer, duplexer, quadplexer and hexaplexer, etc.; and at least the quadplexer shown in figure 2A comprising more than 10 bulk acoustic wave resonators, par [0085]-[0094].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Caron into the teachings of Ando to design the filter as a multiplexer, a quadplexer, or a hexaplexer, which includes plurality (more than 10) BAWs, as needed to obtained desired signals.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645